DETAILED ACTION
	This office action is in response to the terminal disclaimer filed on January 2, 2022 in application 16/664,634.  
Claims 1, 4-9, 12-18 and 20 are presented for examination.   Claims 1, 4, 9, 12, 18 and 20 are amended.   Claims 2-3, 10-11 and 19 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, 12-18 and 20 are allowed.   The following is an examiner’s statement of reasons for allowance: The examiner deemed claims 1, 4-9, 12-18 and 20 as novel when read as a whole for the limitations of reconstructing and repairing corrupt files by looking for fingerprints of missing segments of corrupted file in the second node, discovering copies of these missing segments in the second node, creating an Lp tree referring the discovered segments, creating a temporary virtual file in a single namespace encompassing both the first node and the second node, moving the virtual file from the first node to the second node where the first and second node are of a different cloud tier or active tier. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov